        Case 1:19-mj-00276-GMH Document 1-1 Filed 11/08/19 Page 1 of 6


                                  STATEMENT OF FACTS

       In October 2017, DEA Washington D.C. Division Group 10 (herein DEA Group 10) began
an investigation into a drug trafficking organization led by Michael Jerome BROOKS Jr. This
case was initiated after DEA developed a confidential source (CS-1) in the summer of 2017.

       In December 2017, CS-1 met with members of DEA Group 10 and identified a black male
know to him as “Tank,” as a source of supply for cocaine. CS-1 indicated that “Tank” has been
supplying him with ounce quantities of cocaine for approximately five years. CS-1 indicated that
“Tank” utilized the telephone number (202) 836-2801 to facilitate his narcotics transactions. CS-
1 explained that he has made purchases of cocaine from “Tank” in the past at locations throughout
Maryland and Washington D.C. Additionally, CS-1 explained that he has made purchases from
“Tank” at a senior citizens residential high-rise building off Bladensburg Road in Northeast,
Washington D.C. CS-1 also explained that on a few occasions, a black female, known to him as
“Jewel” would make the sale of cocaine for “Tank”.” CS-1 believed that “Jewel” was the girlfriend
or spouse of “Tank.”

        Law enforcement investigation led to the belief that “Tank” was Michael Jerome BROOKS
Jr. and “Jewel” was Jewel LAFONTANT. CS-1 was shown a known photograph of BROOKS Jr.
and positively identified the photograph as a picture of “Tank,” who had sold him cocaine in the
past. CS-1 was shown a known photograph of LAFONTANT, and he positively identified the
pictured subject as the person he knew as “Jewel,” who has sold him cocaine on behalf of
BROOKS Jr.

       Utilizing CS-1, the DEA has, on at least nine different occasions purchased or attempted
to purchase cocaine from BROOKS Jr. Through these controlled purchase, the DEA has
purchased more than 900 grams of cocaine from BROOKS Jr., including through LAFONTANT.

        In part based on these controlled purchases, on May 2, 2019, the Honorable Dabney L.
Friedrich of the United States District Court for the District of Columbia authorized the
interception of wire and electronic communications on a phone number used by BROOKS Jr.
(Telephone #1). Interception began on May 13, 2019, and ceased on September 10, 2019. On
August 12, 2019, Judge Friedrich authorized the interception of wire and electronic
communications over two more phones used by BROOKS Jr. (Telephone #2 and Telephone #3),
in addition to the continued interception of Telephone #1. All three of these cellular telephones
were identified as being utilized by BROOKS Jr. Interception began on August 12, 2019 and was
authorized for a thirty day period, expiring on September 10, 2019.

                                  Identification of Earl Terrell

       While intercepting BROOKS Jr.’s communications, agents intercepted telephone calls
between BROOKS Jr. and a male identified as Earl TERRELL and the cocaine supplier to
BROOKS Jr. As discussed in more detail below, BROOKS Jr. would contact TERRELL to
purchase quantities of narcotics, believed to be cocaine. BROOKS Jr. would speak with
TERRELL on two different Sprint telephone numbers Telephone #4 and Telephone #5. The
subscriber of both telephone numbers was “Earl Green,” with a listed address of P.O. Box 15955,
Lenexa, Kansas.

       Utilizing law enforcement databases, law enforcement located a listed current address for
         Case 1:19-mj-00276-GMH Document 1-1 Filed 11/08/19 Page 2 of 6


TERRELL of 6508 8th Place, Hyattsville, Maryland 20783. According to the query, TERRELL
is listed as the owner and current mortgage holder of that residence. Further queries showed that
TERRELL was arrested at that residence following an assault that occurred on June 28, 2015.

       Suspected Money Exchange between Brooks Jr. and Terrell on August 19, 2019

        On August 16, 2019, at approximately 9:25 p.m., BROOKS Jr. called TERRELL on
Telephone #4. Prior to this conversation, there were approximately six other incoming calls to
BROOKS, Jr. from TERRELL starting on August 14, 2019, that went unanswered. During the
call on August 16, 2019, BROOKS Jr. said, “Yo Earl…Earl…Earl… Earl… Hello?” to which
TERRELL answered, “yeah.” BROOKS Jr. then said, “Yeah, I’m scraping man, the price is too
high.” TERRELL stated, “Tank man, you…you is blowing me off dawg.” BROOKS Jr. eventually
repeated, “Man, I’m scraping man. I mean, I mean niggas ain’t rocking with this number man.
You know what I mean. So I’m out here scraping the best way I can man.” Based on your Affiant’s
training and experience, I believe when BROOKS Jr. told TERRELL that he was “scraping,” he
was communicating to TERRELL that he was trying to get money together, but was having
difficulty selling his narcotics in a timely manner because his purchase price from TERRELL was
too high, and in turn, that his sale price to his customers, was too high. Thus, he was explaining
why he had not answered TERRELL’s phone calls.

        TERRELL responded by saying, “So what you want? What is going to make you better
though dawg? You want to give it to them for free?” BROOKS Jr. replied, “Nah… hell nah. Man
that why I be down there dragging ass because of that. Honestly, I ain’t even gonna lie to you
man. They tired, they getting better deals somewhere else.” TERRELL followed, “So you saying
the numbers too high for you dawg?” I believe that BROOKS Jr. was again informing TERRELL
that the price of the narcotics was too high, so customers were finding better prices elsewhere.

        At the end of the conversation, TERRELL told BROOKS Jr. that he would not be around
during the weekend and was coming back on Monday. BROOKS Jr. said, “Alright, well I’m still
cool though. Well by the time you get back man, I may actually have it for you, honestly,” and
“You know when I be like Imma have it, I be have it when I said I’m gonna have it. Even if it’s
probably a day later, I’ll still be having it. Cause I already see what I got.” Your Affiant believes
that BROOKS Jr. was either referring to money that he owed to TERRELL or having enough
money to purchase more narcotics from TERRELL. Your Affiant knows through his training and
experience that oftentimes a supplier will “front” narcotics, or sell on consignment, to re-
distributors with the understanding and agreement that the money will be paid at a later date,
usually when the narcotics are sold by the re-distributor.

         Three days later, on or about August 19, 2019, law enforcement was using electronic
surveillance equipment to monitor TERRELL’s home at 8th Place, Hyattsville. At approximately
2:54 p.m., law enforcement observed, in real-time, a silver vehicle arrive at the residence and a
tall, black male individual, with physical characteristics similar to TERRELL and who was later
identified as TERRELL, exit the driver’s side door. An unknown black female was observed
exiting the front passenger side. At approximately 2:56 p.m., law enforcement observed both
subjects enter the front door of TERRELL’s home. At approximately 3:10 p.m., law enforcement
observed the male subject exit the residence and walk towards the trunk of the vehicle. Law
enforcement observed the male reach inside the trunk briefly, before walking to the driver’s side
door. Between approximately 3:09 p.m. and 3:10 p.m., BROOKS Jr. attempted to place two
outgoing calls to TERRELL on Telephone #4, both of which went unanswered. At approximately
        Case 1:19-mj-00276-GMH Document 1-1 Filed 11/08/19 Page 3 of 6


3:11 p.m., law enforcement observed the black male subject enter the driver’s side door and leave
the driveway of TERRELL’s home.

         Around the same time, BROOKS Jr. received an incoming call from TERRELL’s phone,
Telephone #5. Case agents reviewing the intercepted call recognized the voice of the subject
talking to BROOKS Jr. as being consistent with TERRELL’s voice based on previous
interceptions between BROOKS Jr. and TERRELL. During the call, TERRELL asked BROOKS
Jr., “Are you around there?” and BROOKS Jr. said, “Yeah, yeah I’m over at his house now.”
TERRELL replied, “I’m gonna come to that motherfucker, right now, cause I, I’m just getting my
bags out.” Although no “bags” were physically seen during surveillance, your Affiant believes
through his training and experience, as well as knowledge of this investigation, that narcotics
traffickers commonly use coded language when referring to narcotics or amounts of U.S. currency,
in an attempt to deter law enforcement and to conceal their criminal activity. BROOKS Jr.
concurred, saying, “Alright, see you in like ten minutes, fifteen minutes.” TERRELL answered,
“No… now, (unintelligible) corner right now.” During this telephone call, law enforcement
observed BROOKS Jr. in the area of 400 Galloway Road NE, a known stash location for BROOKS
Jr. It is also known to be the residence of his mother, Darlene BROOKS.

        At approximately 3:17 p.m., BROOKS Jr. received another incoming call TERRELL from
Telephone #5. During this call TERRELL told BROOKS Jr., “I am right here.” Law enforcement
observed TERRELL’s vehicle arrive in the area of 400 Galloway Street NE. Law enforcement
also observed BROOKS Jr. appear and walk towards TERRELL’s vehicle, eventually entering the
front passenger side door at approximately 3:18 p.m. At approximately 3:25 p.m., BROOKS Jr.
was observed exiting the vehicle, before getting into his own vehicle and leaving the area. Agents
noted that as BROOKS Jr. was walking to TERRELL’s vehicle, he was cautiously looking around
in all directions, appearing to be vigilant of his surroundings before going inside. Based upon
numerous observations and surveillance operations of BROOKS Jr., your Affiant is aware that
BROOKS Jr. is surveillance conscious, taking notice of unfamiliar vehicles or subjects in the area
indicating the presence of law enforcement. Surveillance teams were not in a position to see what
exactly occurred inside of TERRELL’s vehicle. However, the behavior and manner of the meeting
between BROOKS Jr. and TERRELL on August 19, 2019, was consistent with previous
interactions between BROOKS Jr. and other co-conspirators, i.e., being vigilant of his
surroundings and meeting inside of a vehicle for a brief period. Your Affiant believes that
BROOKS Jr.’s overall behavior, including his failure to meet inside of his stash house, which is
indicative of criminal activity, in particular drug trafficking.

           BROOKS Jr.’s Narcotics Resupply from TERRELL on September 3, 2019

        Communications between BROOKS Jr. and TERRELL continued on August 30, 2019. At
approximately 9:59 p.m., BROOKS Jr. received an incoming call from TERRELL on Telephone
#3. During this call TERRELL asked BROOKS Jr., “Where you at Tank,” to which BROOKS Jr.
responded, “Uh, riding up…ahh… Thirteenth Street. You alright?” TERRELL replied, “Oh yeah.
I’m in the house. So, ahh ahh, what the fuck you looking like?” BROOKS Jr. answered, “By my
estimate, I think it’s like thirteen and that’s not talking about what’s going on now.” Based upon
your Affiant’s knowledge of the investigation, and previous intercepted calls, I believe that
BROOKS Jr. was informing TERRELL that he may have about $13,000 in drug proceeds, not
including the sales he had lined up for the night of August 30, 2019. Case agents reviewed the
intercepted data for Telephone #2 for the night of August 30, 2019, and found that he had several
narcotics sales lined up with customers around the time of this communication with TERRELL.
         Case 1:19-mj-00276-GMH Document 1-1 Filed 11/08/19 Page 4 of 6


Near the end of the conversation, TERRELL said, “shit so I guess you talking next week then?”
BROOKS Jr. replied, “I know it’s gonna be before Wednesday though. Probably Tuesday…
Monday or Tuesday,” and, “Like Monday or Tue… probably, all depend on how the way I keep
going. It keep up like this it be Monday.” TERRELL ended, “Right, alright, well give me buzz.”
I believe that TERRELL and BROOKS Jr. were discussing when BROOKS Jr. would be able to
pay TERRELL BACK for the drugs he had received from him.

        On September 2, 2019, at approximately 2:51 p.m., BROOKS Jr. received an incoming
call from TERRELL. During this call BROOKS Jr. told TERRELL that, “everything good” and
that he would “probably come down today or if not, it would just be in the morning.... but if you
need me to come tonight, I will.” TERRELL responded, “You alright, you alright, go ahead.” The
conversation concluded with BROOKS Jr. saying, “Alright bet. Well, I’ll just see you tomorrow
and I’ll call you after I drop the kids over at school.” Your Affiant believes that BROOKS Jr. was
telling TERRELL that he was ready to purchase more narcotics, however, he was pushing the
meeting off until the following day.

         Following this call, BROOKS Jr. continued to update his customers on Telephone #2 about
the status of his narcotics supply. For example, on September 2, 2019 at approximately 5:26 p.m,
BROOKS Jr. received an incoming call from telephone number (240) 898-7539, a number
suspected of being used by a drug customer. Several previously intercepted communications
between BROOKS Jr. and this drug customer are consistent with him being a customer of
BROOKS Jr.’s. During this conversation, BROOKS Jr. told the unidentified customer, “I’m
sitting out here waiting for him. I’m gonna wait for him ‘til like six thirty, if he ain’t back by then,
I’m out.” BROOKS Jr. then said, “it’s probably gonna be in the morning… it’s gonna either be
today or I know was tell him it be in the morning.”

        On September 3, 2019, BROOKS Jr. called TERRELL on Telephone #4 at approximately
7:26 a.m, but no one answered. Based on GPS real time data location from one of BROOKS’s
phones, law enforcement inferred that the purpose of this call was for BROOKS Jr. to advise
TERRELL that he was on his way to see him from his residence in Baltimore, Maryland. It should
be noted that following this attempted contact; DEA experienced a total loss of power to the
building in which the listening post is set up. Due to this malfunction, no calls were intercepted
until power was restored later that afternoon. Even though calls were not intercepted, BROOKS
Jr.’s incoming and outgoing text messages were intercepted and were retrieved once the power
was restored. Toll data for Telephone #4 and Telephone #5 was obtained to gather lost call data.
Prior to the power outage, law enforcement had already established surveillance at TERRELL’s
Hyattsville home. Toll data for Telephone #5 shows an outgoing call to BROOKS Jr. at
approximately 7:32 a.m. According to toll data, this conversation lasted approximately 40
seconds. Following that call, at approximately 7:33 a.m., Telephone #5 sent an outgoing text
message to BROOKS Jr. saying, “Call on this phone.” At approximately 8:00 a.m., toll data for
Telephone #5 shows an incoming call from BROOKS Jr. that lasted approximately 13 seconds.
Following that call, Telephone #5 received an incoming text message from BROOKS Jr. that read
“ok.”

        At approximately 8:11 a.m., law enforcement observed a tall, black male subject, later
identified as TERRELL, exit his home in Hyattsville, Maryland and enter his vehicle. The vehicle
was surveilled via helicopter with unbroken surveillance from TERRELL’s home to the area of
400 Galloway Street NE where he ultimately met with BROOKS JR. Law enforcement officers
near 400 Galloway Street NE observed BROOKS Jr.’s vehicle in the vicinity prior to TERRELL’s
         Case 1:19-mj-00276-GMH Document 1-1 Filed 11/08/19 Page 5 of 6


arrival. At approximately 8:18 a.m., toll data for Telephone #5 shows an outgoing call to
BROOKS Jr. At approximately 8:19 a.m., law enforcement surveillance observed TERRELL
arrive in the area of 400 Galloway Street NE. At approximately 8:20 a.m., law enforcement
observed BROOKS Jr. walking towards TERRELL’s vehicle. BROOKS Jr. was observed
constantly looking around, being vigilant of his surroundings, as he acted in previous meets. Aerial
surveillance captured BROOKS Jr. entering TERRELL’s vehicle, via the front passenger door. At
approximately 8:24 a.m., BROOKS Jr. exited TERRELL’s vehicle, returned to his vehicle, and
both vehicles left the area. TERRELL was then followed to a Bank of America branch located at
915 Rhode Island Avenue NE, Washington, D.C. with unbroken aerial surveillance.

        After meeting with TERRELL, BROOKS Jr. made several outgoing calls to previously
identified drug customers explaining that he is “good” and explaining, “you are going to like this
new stuff here.” Your Affiant knows through his training and experience that drug traffickers, to
include BROOKS Jr., often state that they are “good” when they are in possession of narcotics and
have it available for resale. Additionally, by saying “you are going to like this new stuff here,”
BROOKS Jr. was advising his customers that the newly acquired narcotics were of a high quality.

   Title III Interception of Wire and Electronic Communications to and from Earl TERRELL

      On October 11, 2019, Judge Friedrich authorized the interception of wire and electronic
communications of TERRELL’s phones, Telephone #4, and Telephone #5. Interception began on
October 11, 2019, and is authorized for a thirty (30) day period, expiring on November 10, 2019.

         Interceptions of TERRELL’s telephones confirmed his involvement in the narcotics
conspiracy. On October 15, 2019, at 3:08 pm., TERRELL received a call on Telephone # 4 from
a male caller. TERRELL told Stewart that he was waiting on him. Stewart stated that he needed
“a Baskin Robbins man, you understand?” TERRELL asked, “31 flavors?” Stewart stated, “Yea,
I know I owe you some change.” TERRELL stated, “I want to do it as soon as I can.” Stewart
stated, “We can do it tonight for real for real.” TERRELL agreed to see him tonight. Based on
your Affiant’s training and experience in this and other cases, your Affiant believes that in this
call, Stewart was arranging to buy narcotics from TERREL. Your Affiant understands that Baskin
Robbins’ 31 flavors is generally understood to be code for 31 grams of narcotics, a common unit
of sale for cocaine.

        On October 29, 2019, at 5:14 p.m., TERRELL received an incoming call on Telephone #5
from a male caller requesting “EB’s of hard.” Your Affiant knows from training and experience
that “EB” is a common term for an eight ball of narcotics, which is an 1/8th of an ounce. Further
your affiant knows from training and experience that the term “hard” is a common term for cocaine
base, which is a rock-like substance.

                                     TERRELL’s Admissions

        On November 8, 2019, law enforcement searched TERRELL’s Hyattsville home pursuant
to a court-authorized search warrant. TERRELL was at the residence at the time and was advised
of his Miranda rights. Following his waiver of his Miranda rights, TERRELL admitted to his
involvement in the drug trafficking conspiracy. He admitted to law enforcement that from 2012
to present he acquired cocaine from his supplier for redistribution purposes. From 2014 to 2016
he acquired a ¼ kilogram of cocaine approximately every month for redistribution purposes. From
2017 to 2018, he acquired a ½ kilogram of cocaine approximately every months for redistribution
        Case 1:19-mj-00276-GMH Document 1-1 Filed 11/08/19 Page 6 of 6


purposes. Since 2018, he acquired a ½ kilogram to a whole kilogram, depending on demand. He
admitted that he sold both powder cocaine and cocaine base for redistribution purposes. He also
supplied BROOKS Jr., with 1/8-kilogram to 1/2-kilogram quantities of cocaine on a monthly basis
for approximately two years for redistribution purposes. Several intercepted telephones calls he
participated in on Telephones #4 and #5 were played for TERRELL, including above calls with
BROOKS Jr., and the Baskin Robbins call discussed above, and he admitted that he used coded
language pursuant to which he sold cocaine and cocaine base for redistribution purposes.




                                    _______________________________________
                                    TASK FORCE OFFICER MARCOS HERRERA
                                    DRUG ENFORCEMENT ADMINISTRATION



SWORN AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF NOVEMBER, 2019.



                                            _______________________________
                                            G. MICHAEL HARVEY
                                            U.S. MAGISTRATE JUDGE
